UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
v. )
)
ERIC SCURRY, ) Case No. 1:10-cr-00310-RCL-4
)
Defendant. )
)
MEMORANDUM OPINION

 

I. INTRODUCTION

Pending before this Court is Eric .Scurry’s motion pursuant,to 28 U.S.C. § 2255 to vacate,
set aside, or correct a sentence by a person in federal custody. ECF No. 387. After considering
Scurry’s motion and reply, the opposition by the United States, the applicable laW, and the entire
record herein this Court DENIES petitioner’s § 2255 motion to vacate, set aside, or correct his
sentence
II. BACKGROUND

In July 2009, the FBI embarked on an investigation into narcotics trafficking in the 4200
block of 4th Street SE in Washington, D.C. As a result of information obtained from two
cooperating Witnesses, the FBI concluded that Mr. Scurry Was a crack (cocaine base) dealer. On
April 2, 2010, the FBI Was granted authorization to Wiretap Mr. Scurry’s cell phone. This tap
ultimately lasted from April 2, 2010 until May 31, 2010. Based on evidence obtained in the Scurry
tap, the FBI Was granted authorization to tap to cell phones associated with co-defendant Terrance
Hudson from June 14, 2010 to July 13, 2010. The Hudson taps then pointed to co-defendant
Robert Savoy, and the FBI was granted authorization to tap two cell phones associated With Savoy

1

from July 23, 2010 to August 21 , 2010. Information obtained from the Savoy taps implicated co-
defendant James Brown, and the FBI obtained authorization to tap Brown’s cell phone from
September 13, 2010 to October 12, 2010.

As a result of the evidence obtained in the wiretaps, the defendants were indicted in 2010
for various drug-trafficking offenses In 2011, defendants Scurry, Hudson, Savoy, Johnson, and
Brown moved to suppress the evidence obtained from the wiretaps on the grounds that the
affidavits in support of the government’s applications for interception of communications did not
establish probable cause, did not satisfy the necessity requirements of 18 U.S.C. § 2518(3)(0), did
not meet the “minimization” requirements under Title III, and that the taps were not properly
authorized. This Court denied those motions on August 3, 2012. See United States v. Savoy, 883
F. Supp. 2d 101 (D.D.C. 2012). The defendants thereafter entered into plea agreements
Defendant Scurry pleaded guilty to a two-count superseding information charging him with
conspiracy to distribute 280 grams or more of cocaine base and conspiracy to commit money
laundering He agreed that he was responsible for more than 280 grams but less than 840 grams
of cocaine base and that a sentence of 144 months was appropriate On December 3, 2012, he was
sentenced to 144 months imprisonment

On appeal, the Court of Appeals for the D.C. Circuit found that “each of the Hudson and
Johnson [wiretap] orders is ‘insufflcient on its face,’ because each fails to include information
expressly required by Title III,” namely, the identity of “the individual high-level Justice
Department official who, as required by section 2516(1), authorized the underlying wiretap
application.” United States v. Scurry, 821 F.3d 1, 8 (D.C. Cir. 2016) (internal citation omitted).
The Court of Appeals found that suppression of the evidence collected or derived from the Hudson

and Johnson wiretaps was the appropriate remedy. Ia'. at 13-14. With respect to the Scurry

wiretaps, however, the Court of Appeals found that the applications were supported by probable
cause and satisfied the necessary requirements Id. at 16-18. lt therefore affirmed this Court’s
denial of Mr. Scurry’s motion to suppress. Id. at 18.

After the case was remanded for further proceedings, the government determined that
evidence from the Savoy taps was derived from the Hudson taps, and was therefore subject to
suppression lt thus moved to dismiss the cases against defendants Hudson, Johnson, Savoy, and
Brown. Those motions were granted on September 28, 2016, and the defendants were released
from prison. Mr. Scurry therefeafter timely filed this § 2255 motion to vacate, set aside or correct
his sentence arguing that his guilty plea was not knowing or voluntary because “at the time he pled
guilty, he believed he was agreeing to drug-quantity amounts attributable to his co-conspirators
and, because their cases were later dismissed by the government, he is entitled to the same result.”
ECF No. 396 at 4.

III. LEGAL STANDARDS

A. 28 U.S.C. § 2255

Under 28 U.S.C. § 2255, a federal prisoner can move for the court that sentenced him to
vacate, set aside or correct that sentence if the “sentence was imposed in violation of the
Constitution or laws of the United States, or that the court was without jurisdiction to impose such
sentence, or that the sentence was in excess of the maximum authorized by law, or is otherwise
subject to collateral attack.” Id. § 2255(a). “Relief under § 2255 is an extraordinary remedy in light
of society’s legitimate interest in the finality of judgments.” United States v. Zakas, 793 F. Supp.
2d 77, 80 (D.D.C. 2011). To obtain collateral review under § 2255, petitioner “must clear a
significantly higher hurdle than would exist on direct appeal.” United States v. Fraa'y, 456 U.S.

152, 166 (1982). The petitioner bears the burden of proof under § 2255 and must show that he is

entitled to relief by the preponderance of the evidence. United States v. Pollard, 602 F. Supp. 2d
165, 168 (D.D.C. 2009).

B. Knowing and Voluntary

“Before accepting a plea of guilty or nolo contendere, the court must address the defendant
personally in open court and determine that the plea is voluntary and did not result from force,
threats, or promises.” FED. R. CRIM. P. ll(b)(2). To ensure that a plea is voluntary, the defendant
participates in a colloquy with the trial court to determine that he understands the nature of the
charge to which the plea is offered. FED. R. CRIM. P. 11 (c)(l). For a plea to be voluntary under
the United States Constitution, “a defendant must receive real notice of the true nature of the charge
against him.” United States v. Ahn, 231 F.3d 26, 29 (D.C. Cir. 2000). “Real notice is that which
is sufficient to give the defendant an understanding of the law in relation to the facts of his case.
In assessing whether the defendant has such an understanding the record of the plea colloquy
must, based on the totality of the circumstances, lead a reasonable person to believe that the
defendant understood the nature of the charge.” Id.
IV. ANALYSIS

This Court will deny Mr. Scurry’s § 2255 motion given that he knowingly, intelligently
and voluntarily entered into his guilty plea. A defendant voluntarily enters into his guilty plea
when he receives “real notice of the true nature of the charge against him.” Ahn, 231 F.3d at 29.
Here, Mr. Scurry engaged in a colloquy with this Court to ensure that he understood the terms of
his plea agreement and the proffer of evidence. The Court reviewed with Mr. Scurry each of the
charges against him, the minimum and maximum sentences that he faced, and the government’s
proffer of evidence regarding his case. 9/10/ 12 Tr. 19-23, 31-32, ECF No. 343. The defendant

acknowledged that he had signed the plea agreement and that he had reviewed it “carefully” with

his counsel and that he was “in fact, guilty of these offenses.” Id. a 32. Specifically, Mr. Scurry
acknowledged that he “conspired to, and aided and abetted, the distribution and possession with
intent to distribute more than [sic] 280 grams but less than 840 grams of cocaine case, also known
as crack cocaine, in the District of Columbia and elsewhere.” Proffer of Evidence, 1[ 1, ECF No.
232. Because he reviewed the terms of his plea agreement with this Court and acknowledged that
he was fully aware of the terms of his agreement, this Court finds that he entered into the agreement
voluntarily. See U.S. v. Dewalt, 92 F.3d 1209, 1212 (D.C. Cir. 1996) (quoting United States v.
Frye, 738 F.2d 196, 201 (7th Cir. 1984) (“[A] court must have a colloquy with the defendant that
would lead a reasonable person to believe that the defendant understood the nature of the charge.”).

Mr. Scurry does not argue that the colloquy was insufficient Rather, he contends that his
plea 'Was not knowing and voluntary because it was “ir`rduced by the evidence seized from the
illegal wiretaps.” ECF No. 387 at 7. He argues that but for the evidence obtained from the illegal
wiretaps he would not have plead guilty to distributing 280 grams or more of cocaine base. Those
drug amounts, Mr. Scurry contends, can only be determined based on the illegal wiretaps. In
essence, he is arguing that the government could not have used the evidence obtained from the
illegal wiretaps as proof that he engaged in a conspiracy to distribute 280 grams or more of cocaine
base and that his plea was therefore induced involuntarily.

Mr. Scurry points to no authority supporting this argument Rather he cites two out-of-
circuit cases: (1) a Ninth Circuit case for the proposition that “[t]he existence of illegally obtained
evidence alone is not a sufficient ground to set aside a conviction. lt must be shown that the
illegally obtained evidence induced or caused guilty pleas, so as to render them involuntary,”
French v. United States, 416 F.2d 1149, 1153 (9th Cir. 1968), and (2) a Third Circuit case which

provides that a guilty plea “induced by a coerced confession” would be involuntary, U.S. ex rel

McCloua' v. Rundle, 402 F.2d 853, 857 (3rd Cir. 1968) But in those cases the question was
whether defendant’s own confession was found to have been illegally obtained. Here, Mr. Scurry
asserts that his plea was not voluntary because evidence obtained from wiretaps targeting other
individuals was ultimately suppressed Notably, the evidence from the illegal wiretaps was
suppressed as to those individuals because they were obtained in violation of their Fourth
Amendment privacy rights. But it is well established that evidence obtained in violation of one
person’s Fourth Amendment rights may be used in the prosecution of another person. See e.g.,
United States v. Salvuccz', 448 U.S. 83, 95 (1980). To establish standing to challenge the use of
that evidence against him, Mr. Scurry must have been “target of the wiretap or a person party to a
wiretap intercept.” 18 U.S.C. § 2510(11). Mr. Scurry was not the target of the wiretaps that the
D.C. Circuit found invalid and he has not established in his pleadings that he was a party to the
wiretap intercept. Therefore, the mere fact that evidence was suppressed as to others does not
render his plea involuntary.

Moreover, the record establishes that Mr. Scurry had reason to plea even when one does
not consider the evidence obtained from the illegal wiretaps. ln other words, his plea was not
“induced.” As the government highlights, he agrees that he committed the following overt acts,
among others: (1) that he sold cocaine base to a confidential informant on 9 occasions in the
amount of 31.67 grams, (2) that he had more than 50 crack cocaine customers, and (3) that the
police recovered 4.6 grams of cocaine base from defendant Hudson’s room during a search of Mr.
Scurry house. ECF No. 396 at 8-9. ln light of that proffer, his decision to plea and receive a
sentence of 12 years on that charge was not illogical considering the sentence he could face going

to trial. As the government noted, by pleading the defendant “avoided potential convictions on 20

counts, a statutory maximum sentence of life, and a Sentencing Guidelines range of 292 to 365
months.” ECF No. 396 at 13.

That aside, the only issue before this Court is whether Mr. Scurry knowingly and
voluntarily entered into his plea agreement Because he acknowledged on the record at his
colloquy that he understood the nature of the charges against him, this Court finds that there are
no grounds to set aside, vacate, or correct his sentence Since this case can be decided on the
record, the Court sees no reason for discovery and an evidentiary hearing
V. CONCLUSION

For the reasons stated above, this Court finds`that Mr. Scurry entered into his plea

agreement knowingly and voluntarily. His § 2255 motion is DENIED. A separate order

%;M

Royce C. Lamberth
United States District Judge

accompanies this memorandum opinion.

DATE: August 27,“201 8